Citation Nr: 1420821	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for residuals of lumbar spine fusion, with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was awarded service connection in the August 2007 rating decision, at which time she was assigned a 10 percent evaluation for that disability, effective August 2, 2007-the date following her discharge from service.  After obtaining additional material evidence, the RO denied an increased evaluation for the lumbar spine disability in the October 2007 rating decision.  The Veteran timely appealed that decision.

This case was initially before the Board in January 2012, when it remanded the above issue for further development.  During the pendency of that remand, the RO increased the Veteran's lumbar spine evaluation to 20 percent disabling, effective August 2, 2007, in an April 2012 rating decision.  The case has been returned to the Board at this time for further appellate review.  The Board has recharacterized the issue on appeal in order to comport with April 2012 award of benefits.


FINDING OF FACT

Throughout the appeal period, the residuals of lumbar spine fusion, with degenerative disc disease has not been manifested by ankylosis or limitation of forward flexion to 30 degrees or less; it does not require physician-prescribed bedrest, frequent hospitalization or result in a marked employment impairment.


CONCLUSION OF LAW

The criteria establishing an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for her lumbar spine disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that this case was the subject of a January 2012 Board remand, which particularly ordered that the Veteran be afforded a VA examination of her lumbar spine disability.  The Veteran underwent a VA examination of her lumbar spine in February 2012.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

In this case, the Veteran has been assigned a 20 percent evaluation for her lumbar spine disability, under Diagnostic Code 5243, throughout the appeal period.  As an initial matter, however, the Board notes that the Veteran's assignment under Diagnostic Code 5243 instead of 5242 is a typographical error.  

In the April 2012 rating decision, the Veteran's 20 percent evaluation was assigned throughout the appeal period because the evidence demonstrated "muscle spasm severe enough to result in an abnormal gait or spinal contour."  Such criteria, as discussed below, corresponds to Diagnostic Code 5242, not Diagnostic Code 5243.  Therefore, the Board finds that the Veteran's current 20 percent evaluation is assigned under Diagnostic Code 5242 and the codesheet demonstrating assignment under 5243 is a mere typographical error.

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.

Diagnostic Code 5242 utilizes the under the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

VA treatment records reflect that the Veteran is seen for back pain and management, including steroid injections for her lumbar spine pain.  The Board notes that no bedrest is shown to be prescribed in, nor are there any measurements of the Veteran's range of motion of the lumbar spine recorded in those treatment records.  The Veteran's private treatment records also document complaints for back pain, but do not contain any information on which the severity of her lumbar spine disability can be evaluated under the applicable Diagnostic Codes.

Prior to her discharge from service, the Veteran underwent a VA examination of her lumbar spine in May 2007.  The Veteran reported developing back pain in February 2004 after a lot of running; she reported current 7 out of 10, constant, stabbing, achy pain, which decreased to no pain after treatment with Valium, Percocet or oxycodone.  Her period of no pain lasted 4 hours with medication.  The Veteran was currently taking NSAIDS, which helped.  There were no side effects from the medications reported.  The Veteran's ability to walk was unaffected; assistive devices for ambulation were not needed.  There was no history of vertebral fractures.  She underwent a lumbar spinal fusion in May 2006.  The Veteran's activities of daily living to include bathing, toileting and eating were intact; she was however limited in her ability to sit for greater than 30 minutes, lift greater than 50 pounds, and was completely unable to do repetitive bending, any jarring activities or running.  

On examination, the Veteran's gait and posture were normal.  The lumbar spine range of motion was not shown to be affected by habitus or other factors.  Though, it was noted that bilateral straight leg raises caused pain in her lower back greater on the right than left, no radiculopathy was noted on neurological examination.  The Veteran had forward from 0 to 90 degrees with 4 out of 10 pain throughout that motion; extension from 0 to 20 degrees with 5 to 6 out of 10 pain throughout that motion; 0 to 35 degrees of bilateral flexion with 4 out of 10 pain throughout that motion; and, 0 to 30 degrees of bilateral rotation with 4 to 5 pain throughout that motion.  

The Veteran's muscle strength was equal bilaterally and there was no change in range of motion or further functional loss to include further pain, weakness or increased pain during repetitive movements or when resistance was applied.  The examiner did note that that the Veteran may be additionally limited by pain, pain on repeated use and during flare-ups, fatigue, weakness, lack of endurance and incoordination outside the sphere of the physical examination, but that he was unable to determine further functional impairment without resorting to mere speculation.  

She underwent another VA examination in October 2008, at which time the examiner noted that the Veteran had received 3 epidural injections from VA for her lumbar spine with little relief.  The Veteran reported constant aching and sharp pain in her lower back area which was 6 out of 10.  She denied any radiation of pain to her bilateral lower extremities, as well as numbness or tingling of her lower extremities.  She took Tramadol 4 times a day for pain, as well as hydrocodone every 6 hours as needed for pain.  She noted that the medications helped her pain, though she had itching and slowness when she used the hydrocodone.  She stated that her back pain flared up daily at the end of the day.  Pain during a flare-up would be 8 out of 10 and it lasted for one or two days.  A flare-up is precipitated by prolonged sitting, standing, stress, and also by foot pain; it was relieved by medication, massage, heating pad, ice pack and epidural pain injections.  The Veteran also denied any loss of work due to her back disability, but she did indicate that her medication made her slow at her job.  She was able to manage her activities of daily living without a problem; she was able to drive.  The Veteran did not need any assistive devices for ambulation nor did she use a back brace.  She was limited to 30 minutes and about 1 mile of walking without severe back pain.  The examiner noted the history of a lumbar spinal fusion surgery.  

On examination, the Veteran was noted as walking with a mild pronation because of her flatfeet; otherwise, her gait and curvature of her spine was normal.  The Veteran had forward flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, 30 degrees of right lateral flexion, and 30 degrees of bilateral rotation.  After repeated testing, the Veteran experienced pain beginning at 30 degrees of flexion with the ability to perform 70 degrees of total flexion.  There was no decrease of motion or onset of pain for extension.  The other movements all caused pain towards the end of those motions without a loss of motion associated with that pain.  The Veteran was additionally fatigued after the repetitive range of motion testing.  The examiner noted that there was no muscle spasms felt, though there was moderate tenderness over the entire lumbar spine area.  Neurologically, the Veteran's bilateral lower extremities were shown to have normal touch and pain sensation, as well as normal muscle tone and power, without any muscle atrophy.  Her bilateral knee and ankle reflexes were normal.  The examiner noted that there were no incapacitating episodes that required bedrest.  

After noting an April 2008 CT scan of the lumbar spine, the examiner diagnosed the Veteran with degenerative disc disease involving the L5-S1 and L4-5 areas, postoperative status of anterior lumbar fusion with residuals.  The examiner reiterated that the additional functional limitations due to the Deluca factors was that the Veteran experienced pain at 30 degrees of flexion with decreased flexion to 70 degrees after repetitive testing.  He was unable to determine any further additional functional loss without speculation at that time.  

The Veteran underwent a third VA examination of her lumbar spine in June 2009.  The Veteran reported continuous dull pain with sharp pain on certain movements, which was aggravated by prolonged sitting, standing, and laying.  She was unable to run, work long hours, or play sports.  She had a difficulty concentrating on her work due to her medications.  She was taking Tramadol, Naproxen, Gabapentin and hydrocodone for pain.  The examiner noted a history of a spinal fusion in 2006.  

The Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran additionally noted that she had a history of fatigue, decreased motion, stiffness, weakness spasms, and flare-ups; curiously, it appears she denied a history of pain associated with her lumbar spine disability.  She reported her flare-ups were weekly and severe, lasting hours.  They were precipitated by a number of factors, including overuse and moving a lot throughout the day; they were relieved by medications and lying down for a short while, though nothing helped completely.  She also denied additional functional limitation due to flare-ups.  The examiner noted there was no evidence of incapacitating episodes.  The Veteran did not use assistive devices for ambulation and she was able to walk greater than a quarter-mile but less than a mile.

On examination, the Veteran's posture, gait, and head position were normal, and her spine was symmetrical in appearance.  The Veteran did not have evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis of the cervical or lumbar spines.  The examiner noted there was not spasms, atrophy, guarding, pain with motion, tenderness or weakness present; there also was not evidence of muscle spasming, guarding or localized tenderness that caused abnormal gait or spinal contour.  The Veteran's motor examination of her bilateral lower extremities was normal; there was no evidence of muscle atrophy and she had normal muscle tone.  Sensory examination of her bilateral upper and lower extremities was normal.  Her reflex examination was also normal.  Range of motion testing revealed flexion 0 to 80 degrees; extension 0 to 25 degrees; bilateral lateral flexion 0 to 25 degrees; and, bilateral rotation 0 to 30 degrees, with evidence of painful motion.  The examiner noted that there were no additional limitations after repetitive testing, though the range of motion obtained was not "normal" for the Veteran.  

The examiner noted the April 2008 CT scan of her lumbar spine.  He noted that she was a computer engineer and was currently employed full-time.  There was no time lost over the past 12 months due to her lumbar spine disability.  The examiner concluded there were "significant effects" on her occupational functioning; however, there was were only mild effects on the Veteran's ability to perform some activities of daily living, such as ability to do chores and shopping, exercise, and participate in sports, recreation and traveling due to weakness, fatigue and pain due to her lumbar spine disability.  She was not affected in her ability to perform other activities of daily living, however.  

Finally, the Veteran underwent a VA examination in February 2012, wherein she reported similar complaints as noted in the other VA examination reports.  On examination, the Veteran denied any flare-ups.  The Veteran's range of motion testing revealed 85 degrees of flexion without objective evidence of painful motion; 10 degrees of extension without objective evidence of painful motion; 25 degrees of bilateral lateral flexion with pain beginning at 25 degrees; and, 30 degrees of bilateral rotation without objective evidence of painful motion.  After repetitive testing, the Veteran's flexion increased to 90 degrees or greater and all other ranges of motion were the same.  The examiner noted that there was no additional limitation of motion following repetitive testing.  

The Veteran's subjective complaints regarding functional loss/impairment of her lumbar spine was less movement than normal; weakened movement; pain on movement; disturbance of locomotion; and, interference with sitting, standing or weightbearing. 

The Veteran was shown to have localized tenderness or pain on palpitation at the right posterior superior iliac spine.  There was no evidence of spasming or guarding.  The Veteran's motor and sensory examinations were normal; her knee reflexes were hypoactive, but were normal in her ankles.  Straight leg raising was negative, and the examiner stated that there was no evidence of radiculopathy.  The examiner also concluded that the Veteran did not have intervertebral disc syndrome and did not note any incapacitating episodes relating to the Veteran's lumbar spine disability.  She did not use any assistive devices for ambulation.  The examiner noted that there was evidence of arthritis of the lumbar spine.  He also concluded that there was no impact on the Veteran's ability to work due to her lumbar spine.  

The examiner finally opined as follows:

The Veteran has a somewhat flat affect.  She is obviously healthy; there is no muscle atrophy [or] debilitation.  She has no OBJECTIVE pain during the examination.  She moves well around the examination room, and on and off the examination table.  She does appear to have slight discomfort at the end of lateral bending range of motion.  Pain drawing shows L5-S1 back pain and right iliac spine pain posteriorly.  No radiation of pain or numbness to the lower extremities is noted.  Tramadol . . . is an anti-inflammatory and oral medication for low-grade pain.  Medical records a year ago showed that she used occasional Vicodin, but not at this time. . . . Range of motion findings are attached.  There is no decrease in range of motion with repetition.  There is also noted during other indirect portions of the examination.  THERE IS NO OBJECTIVE PAIN.  Also, there does not appear to be any pain behavior or volitional limitation of motion.  Review of the case file . . . [demonstrated] that during the 2 previous examinations, she was also noted to have minimal range of motion loss, but complaints of increased pain.  The reason for this "curious" finding is that range of motion is (depending on effort) objective, while complaints of pain are subjective.  By history, the Veteran has reported increasing pain after the surgery and ever since, but she takes only a mild anti-inflammatory/pain medication.  She had 2 epidural steroids after the surgery but found no relief from those as well.  The Veteran has not sought further medical care or evaluation for her pain by way of specialty examination with orthopedics, neurosurgery, or a pain clinic within the past 2-3 years.  Therefore, we have a situation where further DISABILITY is sought for pain, but further TREATMENT for pain has not been sought.  Comparison x-ray studies made today show the previous L5-S1 fusion with anterior plate.  There is mild facet degeneration.  The L4-5 disc space shows no narrowing to suggest degenerative changes above the fusion.  [With respect to incapacitating episodes, there have been] [n]one within the past 12 months.  [With respect to impact on employment, there is] [n]one; she has a sedentary administrative job. . . .

Based on the foregoing evidence, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  The reasoning is as follows.

With respect Diagnostic Code 5243, the Veteran does not have intervertebral disc syndrome, as concluded by the most recent VA examination.  However, insofar as that criteria is relevant to evaluating her lumbar spine disability, the evidence of record does not demonstrate that the Veteran has any physician-prescribed bedrest throughout the entirety of the appeal period.  In fact, in the first two VA examinations, the Veteran specifically noted that she had lost no time from work due to her lumbar spine disability.  The most recent VA examination did not note any incapacitating episodes.  As there is clearly less than 4 weeks of incapacitating episodes, time loss from work, or physician-prescribed bedrest demonstrated in the record, the Board cannot assign a higher evaluation under that Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

There is no ankylosis of the thoracolumbar spine demonstrated at any time throughout the appeal period.  The Veteran's spine is clearly not fixated at 0 degrees (favorable ankylosis) or fixated in either flexion or extension (unfavorable ankylosis); the Veteran has at least some range of motion throughout the appeal period.  Thus, the Board cannot find that there is any ankylosis of the thoracolumbar spine.  There is not a separately compensable neurological impairment resulting from the lumbar spine fusion, with degenerative disc disease.  The muscle strength in the lower extremities is normal, the sensory system is intact and there is no muscle atrophy or other indicia of neurological impairment.   

Lastly, the Board does not find that the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less throughout the appeal period.  In so finding, the Board does acknowledge that the Veteran in her October 2008 VA examination had onset of pain during flexion on repetitive motion testing at 30 degrees; however, the Veteran's full amount of motion in flexion at that time was 70 degrees.  While the Board acknowledges that the Veteran had onset of painful motion, that onset of pain did not limit the Veteran's total range of motion in flexion at that time to 30 degrees.  Moreover, the Board notes that the onset of pain at that time was manifested as a decrease of 10 degrees of total flexion (from 80 degrees to 70 degrees of flexion), which is the demonstrated additional limitation of motion due to pain under Deluca at that time.  

The Board notes that the Veteran's flexion throughout the rest of the appeal period is well beyond 30 degrees of flexion, and is generally shown to be without any evidence of painful motion beyond her subjective complaints of such.  

In short, the Board has contemplated the Veteran's subjective complaints of pain and other complaints of functional loss and impairment, along with the Veteran's statements regarding her ability to stand, sit or lay down for long periods of time, and finds that such lay complaints are more closely approximate to muscle spasms/guarding which causes an abnormal gait.  Such is appropriately compensated under Diagnostic Code 5242 as 20 percent disabling.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to her lumbar spine disability, nor does the Veteran assert at any point throughout the appeal period that she is currently unemployed due to that disability.  Rather, she states that her efficiency in her occupation is compromised by her lumbar spine disability and the side effects of the medications taken in conjunction with that disability.  She is shown to be full-time employed throughout the appeal period.  Since there is not any evidence of record that the Veteran's lumbar spine disability causes her to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board must deny an increased evaluation for the Veteran's lumbar spine disability on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of lumbar spine fusion, with degenerative disc disease is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


